      Case 1:17-cv-00747-LM Document 116-1 Filed 08/01/19 Page 1 of 16




                       UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE
____________________________________
                                     )
D’Pergo Custom Guitars, Inc.,        )
                                     )
            Plaintiff,               )  Civil Action No. 1:17-CV-000747-LM
                                     )
v.                                   )
                                     )
Sweetwater Sound, Inc.,              )
                                     )
            Defendant.               )
____________________________________ )

                  DEFENDANT’S MEMORANDUM OF LAW
            IN SUPPORT OF ITS MOTION IN LIMINE TO EXCLUDE
                 EXPERT TESTIMONY OF JEFFREY SEDLIK

      In its Motion in Limine to Exclude Expert Testimony of Jeffrey Sedlik,

Defendant, Sweetwater Sound, Inc. (“Sweetwater”), seeks to exclude the expert

testimony of Jeffrey Sedlik on several distinct grounds. First, Sedlik’s testimony is

neither relevant nor reliable because it is based on an erroneous measure of

damages which is contrary to law. Second, Sedlik’s testimony is inadmissible under

Rule 403 of the Federal Rules of Evidence because it raises a serious risk of undue

prejudice and misleading the jury. Third, Sedlik’s damages calculation based on

“multipliers” is improperly punitive. Fourth, Sedlik’s used inapposite comparators

for establishing a reasonable licensing fee. Accordingly, Sweetwater’s Motion in

Limine to Exclude Expert Testimony of Jeffrey Sedlik should be granted.

                                  BACKGROUND

      The Plaintiff, D’Pergo Custom Guitars, Inc. (“D’Pergo”) seeks to admit the

expert testimony of Jeffrey Sedlik (“Mr. Sedlik”), the President & CEO of the PLUS
       Case 1:17-cv-00747-LM Document 116-1 Filed 08/01/19 Page 2 of 16




Coalition, which bills itself as the “international standards body for the licensing of

visual works.” Exhibit 1, Report of J. Sedlik (“Sedlik Report”), at 1. In addition to

his work for the PLUS Coalition, Mr. Sedlik is a self-described “professional

photographer, educator, publisher, forensic analyst, graphic designer, product

designer, expert witness, fundraiser, negotiator and consultant.” Id.

      On May 1, 2019, D’Pergo submitted a preliminary expert report of Mr. Sedlik,

setting forth his opinion on D’Pergo’s actual damages, under 17 U.S.C. § 504(b),

resulting from Sweetwater’s unauthorized use of a single photograph of guitar

necks (the “Photo”), which appeared on Sweetwater’s website. By its terms, the

expert report purports to calculate actual damages by determining the hypothetical

license fee that “a willing Defendant would have been reasonably required to pay to

Plaintiff prior to each instance of use.”     Id. at 9.   Mr. Sedlik arrived at this

hypothetical license fee by selecting a “base actual damages” amount, and

increasing that “base” amount in three distinct ways.

      First, Mr. Sedlik surveyed as comparators only the most expensive form of

licensing fees (rights-managed license fees). Id. at 21–24; Exhibit 2, Dep. Tr. of J.

Sedlik (“Sedlik Dep.”) at 188:16 – 188:22. Second, he applied a “scarcity multiplier”

to the “base” damages, in order to account for his assertion that “scarce images

typically demand significantly greater license fees than common images, often 3 to 5

times the fee for a common image.” Exhibit 1, Sedlik Report, at 24 – 25. Finally, he

applied a second “competitive use multiplier” to the already multiplied result, to

account for his claim that licensees “would reasonably expect to pay . . . a



                                          2
       Case 1:17-cv-00747-LM Document 116-1 Filed 08/01/19 Page 3 of 16




substantially greater fee” when purchasing the license from a competitor. Id. at 25–

26. After applying a “5x scarcity multiplier” and a “10x competitive use multiplier”

to the “base actual damages,” based on rights-managed license fees, Mr. Sedlik

arrived at a final figure of $1,583,450.00 in actual damages. Id. at 26.

                              STANDARD OF REVIEW

      Federal Rule of Evidence 702, as interpreted in Daubert v. Merrell Dow

Pharmaceuticals, Inc., “requires the trial judge to evaluate an expert’s proposed

testimony for both reliability and relevance prior to admitting it.” Ruiz-Troche v.

Pepsi Cola of Puerto Rico Bottling Co., 161 F.3d 77, 80 (1st Cir. 1998) (citing

Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589–95 (1993)). Trial courts

applying the Daubert standard must “act as a gatekeeper” to ensure that the

“proffered expert testimony rests on a sufficiently trustworthy foundation.” United

States v. Tavares, 843 F.3d 1, 5 (1st Cir. 2016).

      The Daubert Court enumerated several factors1 for assessing the reliability of

expert testimony, with a focus on the methodology an expert has chosen to employ;

however, rather than comprising a “‘definitive checklist or test,’” these factors “form

the basis for a flexible inquiry into the overall reliability of a proffered expert’s

methodology.” Ruiz-Troche,, 161 F.3d at 81 (quoting Daubert, 509 U.S. at 593).

      Subsequently, the Court clarified that, although Daubert emphasized a

review of an expert’s methodology rather than her ultimate conclusions, “nothing in

1These factors include “the verifiability of the expert's theory or technique, the
error rate inherent therein, whether the theory or technique has been published
and/or subjected to peer review, and its level of acceptance within the scientific
community.” Ruiz-Troche, 161 F.3d at 77 (citing Daubert, 509 U.S. at 593–95).
                                           3
       Case 1:17-cv-00747-LM Document 116-1 Filed 08/01/19 Page 4 of 16




either Daubert or the Federal Rules of Evidence requires a district court to admit

opinion evidence that is connected to existing data only by the ipse dixit of the

expert.”   Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997). Thus, “[a] court may

conclude that there is simply too great an analytical gap between the data and the

opinion proffered,” and exclude an expert’s testimony on that basis. Id.

       In addition to the reliability requirement, the Daubert Court “imposed a

special relevancy requirement” under Rule 702: “To be admissible, expert testimony

must be relevant not only in the sense that all evidence must be relevant but also in

the incremental sense that the expert’s proposed opinion, if admitted, likely would

assist the trier of fact to understand or determine a fact in issue.” Ruiz-Troche, 161

F.3d at 81 (internal citation omitted).           This “special relevancy” requirement is

sometimes described as the need for a “fit” between the testimony and the relevant

issues in the case. See, e.g., Daubert, 509 U.S. at 591. The fit requirement exists to

address “the problem that arises when an expert’s methods, though impeccable,

yield results that bear a dubious relationship to the questions on which he proposes

to opine.” Samaan v. St. Joseph Hosp., 670 F.3d 21, 32 (1st Cir. 2012). It applies

not only to the factual issues on which an expert opines but also to the underlying

legal claims that such testimony purports to bolster. See, e.g., Malletier v. Dooney

& Bourke, Inc., 525 F. Supp. 2d 558, 572–73 (S.D.N.Y. 2007) (excluding expert

report for, inter alia, “lack of fit between the basic premise of the study . . . and

[plaintiff’s] oft-expressed position in this litigation”).




                                              4
       Case 1:17-cv-00747-LM Document 116-1 Filed 08/01/19 Page 5 of 16




       Finally, in addition to—and, at times, working in conjunction with—the

reliability and relevancy requirements of Rule 702, under Rule 403 the probative

value of expert testimony must not be substantially outweighed by, among other

things, “the danger of unfair prejudice, confusion of the issues, or misleading the

jury.” Fed. R. Evid. 403; see Ruiz-Troche, 161 F.3d at 81–82 & n.3; Tuli v. Brigham

& Women's Hospital, Inc., 592 F. Supp. 2d 208, 211–213 (D. Mass. 2009) (excluding

expert testimony under Rules 702 and 403). In particular, the Tuli Court noted

that the proffered expert testimony was improper under both rules where it

“amount[ed] to nothing more than well-credentialed physicians saying: Take my

word for it” and “resonate[d] as a lawyer’s closing argument.” Id.

                                       ARGUMENT

I.     Mr. Sedlik’s testimony is neither relevant nor reliable because it is based
       upon a legally improper measure of damages.

       Mr. Sedlik’s testimony must be excluded because it rests upon a

misstatement of the applicable law. “Expert opinions that are contrary to law are

inadmissible.” Loeffel Steel Prods., Inc. v. Delta Brands, Inc., 387 F. Supp. 2d 794,

806 (N.D. Ill. 2005). Federal appellate courts and courts within the First Circuit

have excluded such opinions under both prongs of Rule 702 when they “cannot be

said to be scientific, to be reliable, or to be helpful to the trier of fact.” Id.; see, e.g.,

United States v. Cunningham, 679 F.3d 355, 379–81 (6th Cir. 2012); Hebert v. Lisle

Corp., 99 F.3d 1109, 1117 (Fed. Cir. 1996); Cave v. Saxon Mortg. Servs., Inc., No.

11-4586, 2015 WL 6153754, at *9 (E.D. Pa. Oct. 20, 2015) (collecting cases); Rhode

Island Comm'n for Human Rights v. Graul, 120 F. Supp. 3d 110, 127 & n.26 (D.R.I.

                                              5
       Case 1:17-cv-00747-LM Document 116-1 Filed 08/01/19 Page 6 of 16




2015); Keppler v. RBS Citizens N.A., No. CIV. 12-10768-FDS, 2014 WL 2892352, at

*9–10 (D. Mass. June 24, 2014). As the Federal Circuit observed, “[w]e encourage

exercise of the trial court’s gatekeeper authority when parties proffer, through

purported experts, not only unproven science but markedly incorrect law.” Hebert,

99 F.3d at 1117 (internal citation omitted).

      The standard at issue here is the proper measure of actual damages under

Section 504(b). Courts allow copyright plaintiffs to rely on evidence of the value of a

hypothetical licensing fee as a measure of actual damages. See, e.g., On Davis v.

The Gap, Inc., 246 F.3d 152, 160-61 (2d Cir. 2001); Rivera v. Méndez & Compañia,

988 F. Supp. 2d 174, 178-79 (D.P.R. 2013). When determining the value of the

hypothetical license, the proper focus is on the hypothetical “result of negotiation

between a willing buyer and a willing seller.” Country Rd. Music, Inc. v. MP3.com,

Inc., 279 F. Supp. 2d 325, 331 (S.D.N.Y. 2003) (internal quotations omitted)); see

also On Davis, 246 F.3d at 167; Real View, LLC. v. 20-20 Techs., Inc., 811 F. Supp.

2d 553, 557 (D. Mass. 2011).       Critically, this inquiry “does not focus on the

subjective willingness or valuations of the parties, but rather the objective fair

market value of the use.” Rivera v. Mendez & Compañia, 988 F. Supp. 2d at 178;

see also Country Rd., 279 F. Supp. 2d at 331 (explaining that instead of asking

“‘what MP3.com would have had to pay to the [p]laintiffs as a license fee in order to

obtain permission to use their compositions on the My.MP3.com service’… the

proper inquiry was what price ‘a willing buyer and a willing seller’ would have

agreed on for the actual use made by the defendant.”).



                                          6
       Case 1:17-cv-00747-LM Document 116-1 Filed 08/01/19 Page 7 of 16




      Mr. Sedlik’s testimony purports to “[a]ssume that actual damages . . . are to

be determined in part by the fee/s [sic] that a willing Defendant would have been

reasonably required to pay Plaintiff.”      Exhibit 1, Sedlik Report, at 9.   At his

deposition, Mr. Sedlik clarified that this phrase, as written, was intended to be

synonymous with “willing buyer and seller.” Exhibit 2, Sedlik Dep., at 158:17 –

158:19. Yet, contrary to his own professed methodology (and the applicable legal

standard), Mr. Sedlik acknowledged that, in fact, he calculated damages by

“look[ing] at the parties that are actually involved.” Id. at 160:1 – 160:9. When

pressed regarding whether, under his own methodology, he should consider the

price that a hypothetical willing buyer (rather than Sweetwater) would have paid,

Mr. Sedlik demurred, ultimately responding, “It’s not a yes or no. Therefore, I am

telling you what I feel is equitable.” Id. at 217:16 – 217:17.

      Mr. Sedlik further implicitly acknowledged that his approach to determining

fair market value was incorrect. “Would the identity of the parties, if known at the

time of the transaction, make a difference in the license transaction?” he posited.

Id. at 161:12 – 161:19. “[I]n my opinion, you have to consider that. The IRS might

say otherwise when they are figuring how much tax somebody owes on their assets.”

Id. Mr. Sedlik deviated from the “objective fair market value” legal standard when

he took into account the actual identity of the parties rather than considering a

willing buyer and willing seller. Rivera, 988 F. Supp. 2d at 178.    In so doing, he

undermined both the relevancy and the reliability of his entire damages

assessment—which, again, purported to apply an objective standard.



                                           7
       Case 1:17-cv-00747-LM Document 116-1 Filed 08/01/19 Page 8 of 16




      Mr. Sedlik’s testimony compounds his initial error by increasing his

hypothetical licensing fee beyond the “base” fee for an image in three ways. First,

the report calculates “base actual damages” based on comparative license fees.

Exhibit 1, Sedlik Report, at 21–24. Mr. Sedlik testified that he selected the most

expensive form of licensing (a rights-managed license) for this figure, not based on

any objective inquiry, but merely because Sweetwater “chose” that license when it

used D’Pergo’s image, rather than selecting a cheaper license from a stock photo

agency. Exhibit 2, Sedlik Dep., at 188:16 – 188:22. Mr. Sedlik refused to consider

whether a willing buyer would have “chosen” a less expensive license, and insisted

on looking only to Sweetwater’s “decision.” Id. As he explained: “The fact that they

used their competitor’s image and did not go to a stock agency” meant that he “ha[d]

to use a rights-managed” license. Id. at 199:4 – 199:13. This subjective approach

violates the appropriate legal standard—and, with it, the report’s own, purportedly

objective, approach.

      Second, the report applies a “scarcity multiplier” to the “base” damages,

further compounding the legal error. Exhibit 1, Sedlik Report, at 24–25. Although

Mr. Sedlik claimed he did not consider the actual parties when applying this

multiplier, see Exhibit 2, Sedlik Dep., at 163:4, he acknowledged that his

assumptions regarding scarcity were “sufficiently proven by Sweetwater’s own

selection of that particular image which they had to go steal from a website instead

of going to a stock agency and just selecting any image that shows guitars and/or

necks.”   Id. at 180:1 – 180:20.    And, in the report itself, Mr. Sedlik states,



                                         8
       Case 1:17-cv-00747-LM Document 116-1 Filed 08/01/19 Page 9 of 16




summarily, that the scarcity of the infringed image (justifying the “scarcity

multiplier” to damages) “is evidenced by Defendant’s selection and exploitation of

the Photograph.” Exhibit 1, Sedlik Report, at 24. In other words, the image is only

scarce in the sense that he assumes Sweetwater needed exactly that image and not

a substitute because Sweetwater happened to “choose” that image. If Sweetwater is

removed from this equation, the alleged scarcity of the image evaporates because

Mr. Sedlik identifies no other party who ever licensed this image for anything.

Indeed, even D’Pergo stopped using the image in 2007. Exhibit 3, Dep. Tr. of S.

Dapergolas Vol. I (“Dapergolas Dep. Vol. I”), at 216:2 – 216:8. Thus, once again Mr.

Sedlik violates even his own methodology (and the appropriate legal standard) by

basing his damages calculation on what Sweetwater “did,” rather than on what a

hypothetical “willing buyer” would do if it were purchasing a license.

      Finally, the report applies a “competitive use multiplier” to the already

multiplied damages.      Exhibit 1, Sedlik Report, at 25–26.       Here, Mr. Sedlik

considered the fact that the actual parties were competitors, and therefore

determined that the rates would “shoot up” (thereby justifying yet another

“multiplier”).   Exhibit 2, Sedlik Dep., at 163:13 – 163:16.    He explained: “I am

assuming that Sweetwater would have sat across the table from D’Pergo and said,

‘We want to use this photograph from your website. How much?’” Id. at 164:1 –

164:4. Mr. Sedlik emphasized that Sweetwater “did get the image from D’Pergo”

and that, therefore, his “calculations assume that Sweetwater went to D’Pergo.” Id.

at 164:8 – 164:12. He did not even attempt to mask the fact that this calculation



                                          9
      Case 1:17-cv-00747-LM Document 116-1 Filed 08/01/19 Page 10 of 16




violated any norms of objectivity, testifying that, “when you are calculating actual

damages, if the identity of the parties would affect the transaction at the

negotiations table, then you have to consider it.      And to that extent, are they

competitors or not?” Id. at 160:10 – 160:14. Like his other calculations, the use of

the “competitive use multiplier” violates the objective legal standard.

      Each of these calculations fail to follow the “willing buyer and willing seller,”

fair-market-value methodology approved by the courts for determining Section

504(b) damages. See, e.g., On Davis, 246 F.3d at 160-61; Rivera, 988 F. Supp. 2d at

178-79. Because the “multipliers” build off the erroneous assumptions in the “base”

damages, while introducing their own methodological errors, the misstatement of

law at the center of the damages calculation is compounded, until an astronomical

damages figure is reached. In fact, at his deposition Mr. Sedlik hesitated to state

that his own damages figure—$1.58 million—reflected the value of the license,

presumably because it was so high.        Exhibit 2, Sedlik Dep., at 201:8 – 203:21.

Because each of Mr. Sedlik’s calculations is “based on an erroneous legal premise,”

his entire testimony must be excluded. Southard v. United Reg'l Health Care Sys.,

Inc., No. 7-06-CV-11-L, 2008 WL 4489692, at *2 (N.D. Tex. Aug. 5, 2008); see also

Cunningham, 679 F.3d at 379–81 (upholding exclusion of entire expert report,

where, after removing “numerous misstatements of the law,” the expert was “left

with nothing useful to tell the jury”).

      In United States v. Orr, the Tenth Circuit excluded expert testimony on the

fair market value of a patent as unreliable under Rule 702, for similar reasons. Orr



                                          10
      Case 1:17-cv-00747-LM Document 116-1 Filed 08/01/19 Page 11 of 16




is instructive because patent licenses are calculated using the same standard: “the

value of the patent . . . is what a willing buyer would pay a willing seller.” United

States v. Orr, 692 F.3d 1079, 1093 (10th Cir. 2012). Yet, rather than survey the

market to determine this value, the expert “merely assumed ‘the fact that this

patent exists indicates that there is no other patent that exists that talks about this

group of [fuel] compositions.’”    Id. at 1093.    This is analogous to Mr. Sedlik’s

repeated insistence that the mere fact of the infringement indicated scarcity, and

compelled using the most expensive type of license for comparison.

      The expert in Orr also assumed that a particular buyer (who was at the

center of the criminal charges against Orr) would have purchased the patent,

looking only at “an arm’s length negotiation between the holder of the patent as

licensor and the licensee” without “factor[ing] that these negotiations for a license

may include more than one licensee or how that would affect the royalty value of

the patent.” Id. at 1902. This too is analogous to Mr. Sedlik’s refusal to consider an

alternative where a willing buyer would have chosen to purchase a similar image

from a non-competitor. Thus, in Orr, the expert looked only at the actual “parties”

to a hypothetical patent sale that was pitched to investors, without using the

accepted method of calculating a hypothetical license’s value based upon a “willing

buyer and willing seller.” By excluding the expert testimony, the Tenth Circuit held

that the district court properly “fulfilled its duty as gatekeeper.” Id. at 1093.

      For these reasons, Mr. Sedlik’s testimony must be excluded in its entirety.

Each of the elements of his damages calculation is premised upon faulty



                                           11
       Case 1:17-cv-00747-LM Document 116-1 Filed 08/01/19 Page 12 of 16




assumptions that reflect not only a fundamental misunderstanding of the relevant

measure of damages under Rule 504(b), but also Mr. Sedlik’s own self-professed

methodology. The report is therefore irrelevant to the determination of Section

504(b) damages, and it is per se unreliable.

II.    Any testimony that survives a Rule 702 analysis must be excluded under
       Rule 403 as unduly prejudicial and misleading.

       To the extent any of Mr. Sedlik’s testimony survives either prong of Rule 702,

it must be excluded under Rule 403 because it raises a serious risk of creating

undue prejudice and misleading the jury. See, e.g., Malletier, 525 F. Supp. 2d at

573 (Holding, that, in light of numerous flaws in expert’s study including a lack of

“fit” with substantive law, “the probative value is substantially outweighed by the

prejudicial effect and the serious potential to mislead the jury.”); Southard, 2008

WL 4489692, at *2 (Excluding testimony “based on an erroneous legal premise”

under Rules 702 and 403). Exclusion under Rule 403 serves to protect the jury from

being misled by expert testimony that is methodologically unsound, legally

incorrect, and, above all, not trustworthy.    In sum, its exclusion “fulfills [this

Court’s] duty as gatekeeper.” Orr, 692 F.3d at 1093.

III.   Mr. Sedlik’s damages calculation based on “multipliers” is improperly
       punitive.

       Mr. Sedlik’s damages calculation must also be excluded, under Rule 702, as

improperly punitive because it relies upon arbitrary “multipliers.” Federal district

courts that have considered this precise issue in copyright infringement cases have

concluded that “‘actual damages’ do not include multipliers for unauthorized use,



                                         12
      Case 1:17-cv-00747-LM Document 116-1 Filed 08/01/19 Page 13 of 16




which courts have deemed impermissible penalties akin to punitive damages, which

are not recoverable under § 504(b) of the Copyright Act.”             Grant Heilman

Photography, Inc. v. McGraw-Hill Companies, 115 F. Supp. 3d 518, 526–27 (E.D.

Pa. 2015) (collecting cases).2 Mr. Sedlik’s use of multipliers, which he ties, with

little support, to industry practices, is equally inadmissible on that basis.      See

Faulkner v. Nat'l Geographic Soc., 576 F. Supp. 2d 609, 617–18 (S.D.N.Y. 2008).

      In fact, in prior testimony contradicting his testimony here, Mr. Sedlik

demonstrated that he agrees with this principle. He has previously testified that

“[m]ultipliers are not used to determine the fair market value of a license at the

time infringement occurs.” Straus v. DVC Worldwide, Inc., 484 F. Supp. 2d 620, 649

(S.D. Tex. 2007). The Southern District of Texas credited Sedlik’s statement in

granting summary judgment for the defendant, dismissing the plaintiff’s claim for a

multiplier of actual damages.3 Here, Mr. Sedlik apparently wants to tell a jury the

opposite: that multipliers must be used to determine fair market value.



2  The District of Massachusetts, while noting that copyright law “disfavors
penalties,” once permitted the use of multipliers where both parties’ experts agreed
on their usage. That decision, however, was vacated in part by the First Circuit.
Bruce v. Weekly World News, Inc., 150 F. Supp. 2d 313, 321 & n.14 (D. Mass. 2001),
aff’d in part, vacated in part, 310 F.3d 25 (1st Cir. 2002).

3 In Leonard v. Stemtech Int’l Inc, 834 F.3d 376 (3d Cir. 2016), the Third Circuit
declined to hold that the trial court abused its discretion in permitting Mr. Sedlik to
use multipliers to determine fair market value. Id. at 393. Unlike this case,
however, “Stemtech never challenged either [multiplier] in its Daubert motion,” and
it did not cross-examine Sedlik at trial on this topic….” Id. at 392 n.13. “Since
Stemtech presented no evidence or methodology to cast doubt on the use of
multipliers to account for factors relevant to a final fair market value, neither the
District Court nor the jury had any basis to discount this aspect of Sedlik’s
testimony.” Id. at 393-94.
                                          13
      Case 1:17-cv-00747-LM Document 116-1 Filed 08/01/19 Page 14 of 16




      In this case, Mr. Sedlik’s deposition testimony reveals that, while he

presented multipliers in an alleged effort to capture market realities, in actuality he

applied them to prevent what he viewed as an “inequitable” result. For example,

when asked whether party-specific multipliers were inappropriate if the result did

not reflect the fair market value of the hypothetical license, he responded: “I think

the opposite of that is entirely inequitable and would – why wouldn’t everybody just

. . . go steal all your competitor’s images and put it on your site and then pay 37

cents because there’s royalty-free images available for 37 cents?” Exhibit 2, Sedlik

Dep., at 200:20 – 201:2.

      This response encapsulates both reasons courts have rejected the use of

multipliers in similar cases: (1) they are punitive (in Mr. Sedlik’s words, not using

them would be “inequitable”); and (2) they do not reflect the fair market value of a

hypothetical licensing fee. As Mr. Sedlik acknowledged, the fair market value of the

license may be much lower. As the Southern District of New York observed, “[t]he

‘value of what was illegally taken’ is not determined by multiplying it.”

Stehrenberger v. R.J. Reynolds Tobacco Holdings, Inc., 335 F. Supp. 2d 466, 469

(S.D.N.Y. 2004) (quoting On Davis, 246 F.3d at 172).          Ultimately, Mr. Sedlik

appeared to agree that “you should [not] under actual damages pay a penalty for the

fact that you infringed.” Exhibit 2, Sedlik Dep., at 201:2 – 201:7.

      Regardless of Mr. Sedlik’s rationale for “multiplying” the fair market value of

a hypothetical license fee, such “multipliers” are impermissibly punitive, and




                                          14
      Case 1:17-cv-00747-LM Document 116-1 Filed 08/01/19 Page 15 of 16




therefore inadmissible under Rule 702.          Accordingly, Mr. Sedlik’s damages

calculation based on “multipliers” also must be excluded on this basis.

IV.   Mr. Sedlik used inapposite comparators in calculating his “base” license fee.

      Mr. Sedlik used rights-managed license to determine his “base” fee even

though such licenses are typically the province of the professional photographer,

Exhibit 1, Sedlik Report, at 14, and the Photo was taken by an amateur, Exhibit 3,

Dapergolas Dep. Vol. I, at 10:5 – 10:6. “[O]ther courts have recognized the error of

beginning with a benchmark license for a use different from that made by the

infringer.” Country Rd., 279 F. Supp. 2d at 331 (citing cases). Moreover, courts

have excluded expert opinions on photograph licenses for similar reasons.         See

Baker v. Urban Outfitters, Inc., 254 F.Supp.2d 346, 354 (S.D.N.Y. 2003) (rejecting

expert testimony based on commissioned photography where defendant infringed a

stock photograph); see also Dash v. Mayweather, 731 F.3d 303, 319 (4th Cir. 2013)

(concluding evidence of license fees paid to relatively more establish artists is “too

speculative”). Mr. Sedlik’s reliance on rights-managed licenses that, by his own

words, are typically the province of professional photographers, renders his base

license fee calculate inadmissible here.

                                   CONCLUSION

      The Court should exclude the expert testimony of Mr. Sedlik for the foregoing

reasons.




                                           15
     Case 1:17-cv-00747-LM Document 116-1 Filed 08/01/19 Page 16 of 16




Dated: August 1, 2019

                                         Respectfully submitted,

                                         Attorneys for Defendant,
                                         SWEETWATER SOUND, INC.


                                      Bernstein, Shur, Sawyer & Nelson, P.A.

                                      /s/ Edward J. Sackman
                                      Edward J. Sackman, Bar No. 19586
                                      Richard C. Gagliuso, Bar No. 874
                                      Matthew J. Saldaña, Bar No. 271806
                                      670 N. Commercial Street, Suite 108
                                      P.O. Box 1120
                                      Manchester, New Hampshire 03105
                                      (603) 623-8700
                                      nsackman@bernsteinshur.com
                                      rgagliuso@bernsteinshur.com
                                      msaldana@bernsteinshur.com




                                    16
